Citation Nr: 0522749	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for discogenic disease of 
the lumbosacral spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel

INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 RO rating decision which, in 
pertinent part, denied entitlement to a rating in excess of 
20 percent for discogenic disease, lumbosacral spine.

In December 2004 the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  At the 
hearing two additional issues were raised:  (1) entitlement 
to service connection for depression, as secondary to the 
service-connected discogenic disease of the lumbosacral 
spine; and (2) entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).  As these issues have not yet been 
addressed by the RO, they are REFERRED to the RO for initial 
action.

The appeal is REMANDED to the RO via the Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In December 2004 the veteran testified at a hearing that he 
was awarded Social Security benefits based on his low back 
disability.  With regard to records from the Social Security 
Administration (SSA), the United States Court of Appeals for 
Veterans Claims (Court) has held that where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims, and must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Pursuant 
to the duty to assist the veteran, VA must obtain these 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2004).

At the hearing, the veteran also testified that he received 
ongoing treatment related to his low back disability at the 
Butler VA Medical Center (VAMC) and the Pittsburgh VAMC.  A 
review of the record shows that such records have only been 
obtained from the Butler VAMC through October 2003 and from 
the Pittsburgh VAMC in September 2003.  Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the duty 
to assist the veteran, VA must obtain any additional VA 
treatment records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).

The record reflects that the veteran last underwent a VA 
examination in March 2003.  In December 2004 he essentially 
testified that his service-connected low back disability had 
worsened since then.  Fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In light of Green, the veteran 
should be scheduled for a VA examination by an orthopedist 
and a neurologist to assess the current severity of his 
service-connected lumbosacral spine disability.  

Since VA will schedule an examination, the veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2004).

Consequently, this matter is REMANDED for the following 
action:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to this claim.

2.  Contact the appropriate SSA office to 
obtain copies of any medical records 
associated with the veteran's application 
for SSA disability benefits.  If an ALJ 
decision was issued, a copy of that 
decision and the associated List of 
Exhibits should also be obtained.  All of 
these records are to be associated with 
the claims file.  

3.  Obtain complete and current treatment 
records for the veteran from the Butler 
VAMC for treatment since October 2003 and 
the Pittsburgh VAMC for treatment since 
September 2003, related to his low back 
only.  

4.  After obtaining the above evidence, 
to the extent available,  schedule the 
veteran for orthopedic and neurologic VA 
examinations in order to ascertain the 
current nature and severity of his 
service-connected low back disability.  
The claims folder must be reviewed by the 
examiners prior to conducting the 
examinations.  

Any tests or procedures deemed necessary, 
to include x-ray studies, should be 
conducted.  The examiner(s) should 
identify any symptomatology or pathology 
associated with the veteran's service-
connected lumbosacral disability.  All 
findings and the complete rationale for 
all opinions expressed should be clearly 
set forth in the report.

5.  Review the evidence of record and 
adjudicate the claim.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


